DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on May 18, 2022.  These drawings are accepted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 8 – 10, and 13 – 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (CN 204659899 U).
	As for claim 1, Lin et al. disclose a folding mechanism, comprising: a first movable member (10), a second movable member (11), a ground contacting component (110), and a folding shaft (115) passing through the ground contacting component, wherein the first movable member is provided with a first connecting end (111), and is connected to the ground contacting component by the first connecting end; the second movable member is provided with a second connecting end (112), and is connected to the ground contacting component by the second connecting end; and the first movable member and the second movable member are configured to rotate relative to one another around the folding shaft as a pivot shaft, to unfold or fold the folding mechanism (see Fig. 2).
	As for claim 2, Lin et al. disclose a wheel (110).
As for claim 3, Lin et al. disclose a steering mechanism (handle), which is connected to the ground contacting component and the second connecting end respectively, to steer the second movable member when the ground contacting component is steered.
As for claim 8, Lin et al. disclose a folding shaft (115) which is disposed coaxially with the rotary shaft of the ground contacting component.
As for claim 9, Linn et al. disclose a first connecting end (111) connected to the rotary shaft of the ground contacting component.
As for claim 10, Lin et al. disclose a limiting mechanism, one end (116) of the limiting mechanism being connected to the first connecting end and the other end (118) being connected to the second connecting end, to limit rotating ranges of the first movable member and the second movable member rotating relative to one another around the folding shaft as the pivot shaft.
As for claim 13, Lin et al. disclose a front fork structure comprising at least one fork leg (see 111).
As for claim 14, Lin et al. disclose a footboard (112), the second connecting end of the footboard being a U-shaped end (Fig. 1), both ends of the folding shaft (115) are rotatably connected to two end portions of the U-shaped end respectively, when the first movable member and the second movable member rotate relative to one another around the folding shaft as the pivot shaft, the folding shaft and the second movable member rotate relative to one another.
As for claim 15, Lin et al. disclose a scooter (Fig. 1) comprising a folding mechanism, comprising: a first movable member (10), a second movable member (11), a ground contacting component (110), and a folding shaft (115) passing through the ground contacting component, wherein the first movable member is provided with a first connecting end (111), and is connected to the ground contacting component by the first connecting end; the second movable member is provided with a second connecting end (112), and is connected to the ground contacting component by the second connecting end; and the first movable member and the second movable member are configured to rotate relative to one another around the folding shaft as a pivot shaft, to unfold or fold the folding mechanism (see Fig. 2).
As for claim 16, Lin et al. disclose an upright rod (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN 204659899 U) in view of Lu (US 7,011,319).
Lin et al. meet all the limitations of the claimed invention (including a locking pin 116, arc shaped path and limited rotating range defined fender 118 and holes 1181), but does not disclose an arc shaped sliding groove. Lu discloses a folding mechanism for a scooter wherein a locking pin travels in an arc shaped groove (50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanism of Lin et al. to include the groove of Lu to provide further protection to the pin and ensure against misalignment of the pin and locking holes. Lin et al. further disclose both ends of the range provided with insertion holes (1181) for the locking pin (116).
Allowable Subject Matter
Claims 4 – 7 and 17 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest an outer ring of a steering bearing being connected to the rotary shaft of the ground contacting component and an inner ring of the steering bearing being connected to the second movable member by the folding shaft, in combination with the other claim elements. 
Response to Arguments
Applicant has submitted a translation of the foreign priority document; therefore, the rejections under 35 U.S.C. 102 in view of Shen et al. are withdrawn  However, upon further consideration, a new ground(s) of rejection is made in view of Lin et al. (CN 204659899 U).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katy M Ebner/               Primary Examiner, Art Unit 3618